Case 3:16-cv-00777-TAD-JPM Document 822 Filed 08/31/21 Page 1 of 1 PageID #: 28598




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION


   LUV N CARE LTD                                       CASE NO. 3:16-CV-00777

   VERSUS                                               JUDGE TERRY A. DOUGHTY

   LINDSEY LAURAIN ET AL                                MAGISTRATE JUDGE PEREZ-MONTES

                                     MINUTES OF COURT:
                            Bench Trial – Inequitable Conduct (Day 5)
    Date:               August 31, 2021    Presiding: Judge Terry A. Doughty
    Court Opened:       8:30 a.m.          Courtroom Deputy:      Amy Crawford
    Court Adjourned:    7:04 p.m.          Court Reporter:        Debbie Lowery
    Statistical Time:   9:34               Courtroom:             2nd Floor Courtroom

                                         APPEARANCES
    Carol Welborn Reisman                      For   Luv N Care Ltd, Plaintiff and Nouri
    Carey Lyon Menasco                               Hakim, Counter Defendant
    George Denegre Jr
    Melanie Derefinko
    Hartwell Powell Morse III
    Lisa C Secor                                  For      Eazy-P Z L L C, Defendant
    J P Christianson

                                         PROCEEDINGS

   CASE CALLED:
   NONJURY TRIAL DAY 5

   PROCEEDINGS:
   Testimony & evidence for the plaintiff completed.
   Testimony & evidence for the Defendant begun.

   ORAL MOTIONS
   Motion for Directed Verdict by Defendant.

   RULINGS/COMMENTS:
   After receiving argument on the motion, the motion was denied.
   Trial continued to September 1, 2021 at 8:30 a.m.
